02-09-400-CR












 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-09-00400-CR 
 



Clifford Gilbert, III


 


APPELLANT
 




V.
 




tHE STATE OF TEXAS


 


STATE
  



 
------------
 
FROM THE
158th DISTRICT
Court OF DENTON COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
          We have considered AAppellant’s
Motion To Dismiss.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
                                                                            PER CURIAM
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
                                                              
DELIVERED:  November 24, 2010 




[1]See Tex. R. App. P. 47.4.